Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 12, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claims are genus claims whereby the claims recite the processing of seismic data to determine the quality factor Q, but imply that the determination can be performed at any point in the analysis. It is not clear at which step these data are taken into account. In view of the description (Par. 49, being the only passage specifying this aspect), it appears that the surface seismic data are only taught to be taken into account in the step of determination of the ratio of spectral amplitudes using surface reflection seismic data. This aspect should be specified in these claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
 The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
Considering Step 1, the claims 1-20 all belong to a statutory class.
Considering Step 2A prong 1, the claims are examined for abstract ideas.  To clarify the identified abstract idea in the independent claims 1, 7, 13 and 19, the pertinent portion pertaining to the abstract idea is bolded:
1. A method for determining a seismic quality factor Q for intervals of subsurface formations, the method comprising:
receiving vertical seismic profile traces;
filtering the vertical seismic profile traces with an inverse impulse response of a downhole receiver;
transforming the filtered vertical seismic profile traces from particle motion measured by the downhole receiver to far-field particle motion represented by the source wavelet;
determining a ratio of spectral amplitudes of a direct arrival event of the transformed vertical seismic profile traces and the source Klauder wavelet; and
generating, from the spectral ratio, a quality factor Q representing an attenuation of the vertical seismic profile traces between a source at ground level surface and the downhole receiver.

7. A system for determining a seismic quality factor Q for intervals of subsurface formations, the system comprising:
one or more processing devices; and a memory storing instructions that, when executed by the one or more processing devices, cause the one or more processing devices to perform operations comprising:
receiving vertical seismic profile traces;
filtering the vertical seismic profile traces with an inverse impulse response of a downhole receiver;
transforming the filtered vertical seismic profile traces from particle motion measured by the downhole receiver to far-field particle motion represented by the source wavelet;
determining a spectral ratio of spectral amplitudes of a direct arrival event of the transformed vertical seismic profile traces and the source Klauder wavelet; and
generating, from the spectral ratio, a quality factor Q representing an attenuation of the vertical seismic profile traces between a source at ground level surface and the downhole receiver.

13. One or more non-transitory computer readable media storing instructions for determining a seismic quality factor Q for intervals of subsurface formations, the instructions, when executed by one or more processing devices, being configured to cause the one or more processing devices to perform operations including:
receiving vertical seismic profile traces;
filtering the vertical seismic profile traces with an inverse impulse response of a downhole receiver;
transforming the filtered vertical seismic profile traces from particle motion measured by the downhole receiver to far-field particle motion represented by the source wavelet;
determining a ratio of spectral amplitudes of a direct arrival event of the transformed vertical seismic profile traces and the source Klauder wavelet; and
generating, from the spectral ratio, a quality factor Q representing an attenuation of the vertical seismic profile traces between a source at ground level surface and the downhole receiver.

19. A method for determining a seismic quality factor Q for intervals of subsurface formations, the method comprising:
receiving vertical seismic profile traces;
filtering the vertical seismic profile traces with an inverse impulse response of a downhole receiver;
transforming the source Klauder wavelet from the far-field particle motion represented by the source wavelet to the particle motion measured by the vertical seismic profile downhole receivers;
determining a ratio of spectral amplitudes of a direct arrival event of the transformed far-field particle motions and the particle motion of the vertical seismic profile traces; and
generating, from the spectral ratio, a quality factor Q representing an attenuation of the vertical seismic profile traces between a source at ground level surface and the downhole receiver.

The bolded abstract idea comprises both mental steps and a mathematical algorithm involving extensive calculations.  Note that there are no additional elements such as the explicitly recited use of any measurement devices nor of a transformation of an article.  Thus the claim merely represents - the generating of a quality factor Q representing an attenuation of the vertical seismic profile traces between a source at ground level surface and the downhole receiver - without integration into a practical application by integrating the abstract idea into a significant additional element.  
The limitation “receiving vertical seismic profile traces” is insignificant extra solution activity.  The data description limitation is merely defining the type of data to be received rather than any physical action of performing a measurement using a particular device.
The limitations “generating a quality factor Q” are a generic data reporting of the result of the abstract idea.  Thus the limitations are merely statements of insignificant extra solution activity.
The use of generic computer equipment is considered insignificant additional elements.  As recited in the MPEP, 2106.07(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
Selecting a particular generic function for computer hardware to perform (e.g., buffering content, storing and retrieving data from memory) from within a range of well-known, routine, conventional functions performed by the hardware is not significantly more, Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264, 120 USPQ2d 1201, 1208 (Fed. Cir. 2016)(MPEP 2106.05(a)II last paragraph). 
With respect to step 2A prong 2, the claims fail to provide incorporate the abstract idea into a significant additional element to form a practical application since the claims fail to explicitly recite any significant additional elements.  
With respect to step 2B, there are no additional elements in the claims that are anything other than insignificant extra-solution activities.
Thus the independent claims 1, 7, 13 and 19 are deemed patent ineligible under 35 USC 101.
The dependent claims 2-6, 8-12, 14-18 and 20 just further describe: additional details concerning the abstract idea; provide further descriptions of the data considered; or recite other insignificant extra solution activities.  The dependent claims further fail to  provide any explicit recitation of any devices or transformation of an article.
Thus the dependent claims 2-6, 8-12, 14-18 and 20 are also patent ineligible under 35 USC 101.

AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Margrave, “Case study: measurement of Q and cumulative attenuation from VSP data”, CREWES Research Report — Volume 28 (2016), and further in view of Cordery, US 2018/0284307.
Claim 1:
Margrave teaches a method for determining a seismic quality factor Q for intervals of subsurface formations, the method comprising:
receiving vertical seismic profile traces (page 6 paragraph 1);
determining a ratio of spectral amplitudes of a direct arrival event of the transformed vertical seismic profile traces and the source Klauder wavelet (determining a ratio of spectral amplitudes of a direct arrival event of the transformed vertical seismic profile traces and the source Klauder wavelet, Introduction, eqns. 2 and 4 page 2; and page 12 paragraph 2 “Figure 11 shows the resulting attenuation analysis when the reference trace, 𝑤1, is taken to be the Klauder wavelet at 𝑧=0.”).; and
generating, from the spectral ratio, a quality factor Q representing an attenuation of the vertical seismic profile traces between a source at ground level surface and the downhole receiver (determining an attenuation parameter Q, e.g. the seismic absorption quality factors Q of the instant application, for intervals of subsurface formations, Summary).
Margrave is silent concerning:
filtering the vertical seismic profile traces with an inverse impulse response of a downhole receiver;
transforming the filtered vertical seismic profile traces from particle motion measured by the downhole receiver to far-field particle motion represented by the source wavelet;

Cordery teaches a method for processing seismic data where the seismic traces are converted from particle motion measured at a receiver to particle motion represented by the source, and filtering the data using inverse-Q filtering (Abstract, FIG. 1 step 106 and 108).  In some cases, the at least one receiver is a velocity sensor, the particle motion measured by the at least one receiver is particle velocity, the particle motion represented by the at least one source is particle displacement, and the deterministic differential filtering operation can use a filter of a -6 decibel/octave gain and a -90 degree phase shift [0018].  Cordery further teaches processing the inverse-Q filtered seismic traces using a set of surface-consistent filter and attribute corrections, (Cordery claim 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the conversion and filtering techniques of Cordery in the analysis taught by Margrave by applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
This method for improving Margrave using the teachings of Cordery was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Cordery.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Margrave and Coredery to obtain the invention:
filtering the vertical seismic profile traces with an inverse impulse response of a downhole receiver;
transforming the filtered vertical seismic profile traces from particle motion measured by the downhole receiver to far-field particle motion represented by the source wavelet.
Claims 7 and 13 rejected similarly
Claim 19:
Claim 19 is rejected similar to claim 1, with the difference that the step of "transforming the filtered vertical seismic profile traces from particle motion measured by the downhole receiver to far-field particle motion represented by the source wavelet" is replaced by the step of "transforming the source Klauder wavelet from the far-field particle motion represented by the source wavelet to the particle motion measured by the vertical seismic profile downhole receivers".
Margrave teaches this variation "Similar to Figure 11 except that now the reference trace, w1 (t), is taken to be the time-derivative Klauder wavelet (Figure 10)", (Caption Figure 12 page 13)
Claim 2:
The combined art of Margrave and Cordery in claim 1 make obvious the method of claim 1, wherein transforming the vertical seismic profile traces comprises transforming particle velocity data to particle displacement data (Margrave [0010] FIG. 3A-3F).  
Claims 8 and 14 rejected similarly
Claim 3:
The combined art of Margrave and Cordery in claim 1 make obvious the method of claim 1, wherein transforming the vertical seismic profile traces is a time-integration, equivalent to a -6dB/octave gain and a -90 degree phase shift (Margrave [0018]).  
Claims 9 and 15 rejected similarly
Claim 4:
The combined art of Margrave and Cordery in claim 1 make obvious the method of claim 1, wherein the spectral ratio is defined by

    PNG
    media_image1.png
    86
    132
    media_image1.png
    Greyscale

where A1 and A2 are the spectral amplitudes for direct arrivals at travel times, t1 and t2 recorded by receivers at depths d1 and d2, f is frequency, In is a natural logarithm, and m is a log function result of the ratio of the spectral amplitudes.
Margrave teaches using the spectral-ratio method (Introduction) and the technique is taught in equations 2-4 (see paragraph before eqn. 3).
Claims 10 and 16 rejected similarly
Claim 5:
The combined art of Margrave and Cordery in claim 1 make obvious the method of claim 4, wherein A1 is a Klauder wavelet amplitude spectra at time t1=0 seconds and depth d1=0 meters, and A2 is the amplitude spectra of the direct arrival event at time t2 of a first useable downhole receiver from a ground level surface at depth d2=0 meters.
Margrave teaches the analysis  in the INTRODUCTION, and in the equations 2-4 and page 12 paragraph 2 “Figure 11 shows the resulting attenuation analysis when the reference trace, 𝑤1, is taken to be the Klauder wavelet at 𝑧=0.”
Claims 11 and 17 rejected similarly
Claim 6:
The combined art of Margrave and Cordery in claim 1 make obvious the method of claim 1, further comprising processing surface seismic data to determine the quality factor Q.  (processing the inverse-Q filtered seismic traces using a set of surface-consistent filter and attribute corrections, Cordery claim 1)
Claims 12, 18 and 20 rejected similarly

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
6,021,090, Gaiser et al., “HORIZONTAL AND VERTICAL RECEIVERCONSISTENT DECONVOLUTION FOR AN OCEAN BOTTOM CABLE HORIZONTAL AND VERTICAL RECEIVERCONSISTENT DECONVOLUTION FOR AN OCEAN BOTTOM CABLE”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857